— In a proceeding pursuant to CPLR article 78, inter alia, to prohibit respondents from “demoting the Petitioner from Detective to Police Officer”, petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Buell, J.), entered September 21, 1983, which granted respondents’ application to dismiss the petition.
Order and judgment affirmed, without costs or disbursements.
Petitioner conceded in his papers at Special Term that he has no property interest in his position as a detective, and therefore cannot raise that issue on appeal. He has also failed to demonstrate that his reassignment as a patrolman was a disciplinary *1035action. Indeed, such reassignment is not even an enumerated punishment according to the rules and regulations of the City of Yonkers Police Department, but is within the discretion of the Police Commissioner (see Matter of Petix v Connelie, 47 NY2d 457). Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.